ACCEPTED
                                                                                      14-14-00094-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  1/4/2015 9:25:17 PM
                                                                                 CHRISTOPHER PRINE
                                                                                               CLERK

                             NO. l4-14-00094-CV

                                                                     FILED IN
                IN THE 14THCOURTOF APPEALSOF TEXAS 14th COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                                                                1/4/2015 9:25:17 PM
                                AT HOUSTON
                                                               CHRISTOPHER A. PRINE
                                                                        Clerk




                                      $

Alan Nelson Crotts,Appellant          S        Cause No. 73363
                                      $
     Vs.                                       In the l4ghDistrict Court of
                                      $
JessalynElizabeth Cole,                        Brczoria County, Texas
Appellee                              $




     On appealfrom the I49thJudicial District Court of BrazoriaCounty,Texas



     REPLYBRIEF OF APPELLANTTO AMENDED BKIEF OF APPELLEE

                          Alan NelsonCrotts.Pro Se

                           19910GrandBluffGrove

                           Richmond"Texas 77407
        REPLY BRIEF OF APPELLANT TO AMENDED BRIEF OF APPELLEE



       TheAPPELLANT,Alan NelsonCrotts, respondsasfollows to the AMENDED BRIEF

OF APPELLEE:

       l.     TheAMENDED BRIEF OF APPELLEEfails, in r,vhole,to adequatelyrespondto

the issuespresented
                  by the Appellantin the lsr AMENDED BRIEFOF APPELLANT. It

containsirrelevantinformationand,in someparts,falseinformation. The formatitself seemsto

be intendedto confusethis Courtasto the logical sequences
                                                        of eventsin termsof their

         on the outcomeof prior events.
dependency

                    the Appelleecontendsthatthe NOTICE OF APPEAL wasfiled late
       To demonstrate,

      it wasn'tfiled within 30 daysof the October14th,201,3
because                                                  dismissal.This assertions

disregardsthe combinedeffectof the lsr AMENDED MOTION TO REINSTATEAND

MOTION TO QUASHandthe ORDERON MOTION TO REINSTATE. The lsr aIWENDED

MOTION TO REINSTATEAND MOTION TO QUASHeffectivelyextendedtheplenary

powerof the trial court,pursuantto Rule329b(S)of the TexasRulesof Civil Procedure,andthe

ORDERON MOTION TO REINSTATEeffectivelyput the casebackon the docket.

      2.     To clarify the actualsissuesat handandeliminatethe confusioncausedby the

AMENDED BRIEF OF APPELLEE,the actualtimelineandthe effectof filings which the

Appellantcontendsis appropriatearelistedbelow. Only filings relevantto AMENDED BRIEF

OF APPELLEEareincluded.

              l)              ORIGINAL PETITION- Initiatedlawsuit.
                     07112/2013,




                                        Page2 of 9
       2)             DEFENDANT'SRULE 9lA MOTION TO DISMISS- set
              0911812013,

hearingfor a dismissalpursuantto Rule9l a of the TexasRulesof Civil Procedure.

       3)              OBJECTIONTO MOTIONTO DISMISS* setforthclear
              rc10712013,

andlogicalobjections
                   to DEFENDANT'SRULE 91A MOTIONTO DISMISS,which

included,but werenot limited to, validity of causesof actionsanddeficienciesin the

serviceof this motion.

       4)             ORDEROF DISMISSAL- Dismissedthe suitpursuantto
              1011412013,

Rule9Ia of the TexasRulesof Civil Procedure,andonly that rule, which affecteda final

dispositionon the case.

       5)     l0ll4l20l3, MOTIONTO REINSTATE- Requested
                                                      thecaseto be

reinstatedunderRule l65a ofthe TexasRulesof Civil Procedure.Exceptfor settinga

hearingdate,this motionwaswithout effectbecausethe casewasnot dismissedunder

Rule 165a.Theplenarypowerof the trial courtwasnot affectedby this motion.

       6)     llll2l20l3, lsr AMENDED MOTION TO REINSTATEAND MOTION

TO QUASH- Effectivelyextendedthe plenarypowerof the trial courtthrough

December12th,2013.This motionstatedon page2 (C.R.54) andpage3 (C.R.55)that

this suit wasnot eligiblefor dismissalunderRule 9la. On page4 (C.R.56),the

Appellantstatedthat Rule 91arequiredthe trial courtto denyDEFENDANT'SRULE

91A MOTIONTO DISMISS.ThClSTAMENDEDMOTIONTO REINSTATEAND

MOTION TO QUASHalsorequested
                           the ORDEROF DISMISSALsignedon October

                     null andvoid on page5 (C.R.57).
l4'h,2013,toberendered




                                  Page3 of 9
               7)      1210612013,
                                ORDER ON MOTION TO REINSTATE - Placedthe case

       back on the docket as to the causesof action for Breach of Contract and Defamation of

        Characterpursuantto Rule 9la.

        3.     In referenceto the effect of the filings cited above, the AMENDED BRIEF OF

APPELLEE questionswhether lsr AMENDED MOTION TO REINSTATE AND MOTION TO

QUASH constitutesa motion to correct, modify, or otherwise reform a judgment. Upon

examining the definitions of ocorrect'and 'reform' againstthe definition of oquash',there is clear

congruency. To demonstrate,correctmeans"...to changeso that it is right, true, proper, etc...".

Reform is defined as "...to improve (someoneor something)by removing or correctingfaults,

problems,etc.. .". And quashmeansto 'otonulliff especiallyby judicial action.. .'0. To further

assistthis Court, the term nulliff is synonymouswith abrogate,rescind, void, or vacate. Based

on thesedefinitions, it would be contrary to English languageto assertthat a motion to quash

does not constitute a motion to correct. To wit, the quashing of an order that is entirely invalid

absolutely constitutesa correction or reform of that order.

       Furthermore,a motion is to be determinedby its substanca,not title (.Rashv. Barrios,56

S.W. 3d, 88, 93 (Tex. App.- Houston[4tr Dist.] 200l, pet. denied). The ISTAMENDED

MOTION TO REINSTATE AND MOTION TO QUASH is clearly intended, in part, to show the

trial court that the dismissal under Rule 91a was improper and that this effor neededto be

corrected.

       Pursuantto the above and Rule 329b(g),the filing the lsr AMENDED MOTION TO

REINSTATE AND MOTION TO QUASH effectively extendedthe trial courtosplenary power




                                             Page4 of 9
for 30 days. Thetrial courthasconcurredwith this assertion,asit interpretedthe motionasa

requestto corrector refofin an improperjudgmentandactedaccordingly.

       4.      In referenceto the effect of the filings cited above, the AMENDED BRIEF OF

                   on page15that".,.two of theoriginalcausesof actionthatwere
APPELLEEacknowledges

                            undertheRuleglamotion..." werereinstated.As asserted
dismissedon October14ft.,2013                                                  in

the l sr AMENDED BRIEF OF APPELLANT' regardless
                                              of any citationof Rule 165a,the case

wasproperlyreinstatedunderthe authorityof Rule 9l a becausethat is the Rulethe casewas

improperlydismissedunder. Justasthe natureof a motionis determinedby its substance,
                                                                                 the

Appellantassertsthatthis rule appliesto courtordersaswell. It is throughthe substance
                                                                                    thatthe

trial courtspecificallymadesureto includein the ORDERON MOTION TO REINSTATEthat

the intentof that courtis madeclear- o'onlyasto the Causesof Action allegingDefamationand

Breachof Contract". It is uncontestable
                                     thatthe trial courtincludedthesewordsin responseto

the Rule9la issuespresented
                          by the Appellate.

       5.      On page14of theAMENDED BRIEF OF APPELLEE,the Appelleestatesthe

DEFENDANT'SRULE 9lA MOTION TO DISMISSwasappropriately
                                                    granted.Thetrail court

                     this to be untruethroughthe ORDERON MOTION TO
hasalreadyacknowledged

REINSTATE.

       6.      The AMENDED BRIEF OF APPELLEEalsocontendsthat theNOTICE OF

APPEAL was not filed in a timely manner. Pursuantto the timeline and effect of the filings

presentin item 2 above,this Court can clearly seethis to be false.

       7.      In severalplacesthe Appellee attemptsto import motive to the Appellant's

filings, This is improper. The Appellant assertsthat the motive for each filing is clear within the


                                            Page5 of 9
        of the filing. It shouldalsobe notedthat the effectof certainfilings is separatefrom
substance

the motivefor the filings. For example,a party doesnot needto intendfor a motionto corrector

modiff ajudgmentto extendthe plenarypowerof the court,that is simplythe effectof the

motion.

       8.     Item 14on page37 of the AMENDED BRIEFOF APPELLEEis irrelevant

becausethe trial courthasalreadyacknowledged
                                           that the dismissalunderRule 9la was

improper.

       9.     Item l5 on page38 of the AMENDED BRIEFOF APPELLEEis falseand

irrelevant. The Appellant has the right to presenttwo argumentsbefore the court. The Appellate

made argumentsrelated to Rule l65aand Rule 91a becausethe Appellate was confused as to the

basis for the dismissal. The Appellate knew that the casecould not be dismissedunder either

rule, but yet it was. At the hearing on November l2h,z}l3,the   arguedonly those reasons

related to Rule 9la becauseno notice of hearing for a dismissal under Rule l65awas ever issued.

       As to the attachedorder, the Appellate is aware the trial court has the authority to amend

a proposedorder and designedit to allow the trial court to easily remove or cross-outany

citations to the irrelevantruleoRule 91a versusRule 165a,

       10.    Item 16 on page 39 of the AMENDED BRIEF OF APPELLEE is also without

merit.TheAppellant's
                   lsr AMENDEDMorIoN To REINSTATE
                                                AND MoTIoN To

QUASH assertedthat the ORDER OF DISMISSAL signedon October l4th, 2013, should be

wholly voided. After hearing the argumentsat the hearing, the trial court determinedthat only

two of the causesof action were valid, so the order could not be wholl,y voided. The Appellant




                                           Page6 of 9
did not contestthat decision,but that would not logically constitutea waiverof withdrawalof

thatmotion. In short,havinga motiondenieddoesnot constitutea withdrawalof that motion.

        Theabovenotwithstanding,
                               the motionto quashwaseffectivelygrantedin part by the

trial court.

        I l.   In Item 17on page40 of the AMENDED BRIEF OF APPELLEEthe appellee

contendsthe ls AMENDED BRIEF OF APPELLANT containsan argumentthat wasnot

presented
        to the trial court. Specifically,the argumentthat a time extendingmotion,otherthan

the MOTION TO REINSTATE,wasfiled wasnot presented
                                                to the trial court. This contentionis

moot becausethe Appellantdid not presentthis argumentin the lst AMENDED BRIEF OF

APPELLANT.

        t2.    In Item 18on page40 of theAMENDED BRIEF OF APPELLEEthe Appellee

contendsthat the lst AMENDED BRIEF OF APPELLANT doesnot conformto Rule 35.1(h)

andRule 38.I (i) of the TexasRulesof AppellateProcedure.This Courtknowsthis to be false

becausethe ls AMENDED BRIEF OF APPELLANT hasalreadybeenmeasuredagainstthe

standards
        setforth in Rule38.1in response
                                      to the APPELLEE'SSECONDMOTION FOR

INVOLI.INTARYDISMISSAL.

        13.    In Item 19on page40 of theAMENDED BRIEF OF APPELLEEcomplainsthat

the I't AMENDED BRIEF OF APPELLANT did not challengeany of the trial court'sfinding of

fact. This is entirelyirrelevant. The Appellantagreeswith the factspresented
                                                                           by the trial court

in the FINDINGSOF FACT AND CONCLUSIONSOF LAW, with thepossibleexceptionof

Items3 and4, but hascontestedthe basisfor the trial court'sconclusionsandits decisionto sign

theORDEROF DISMISSALon Januarv27th.2014.


                                          Page7 of9
                                        PRAYER

       TheAPPELLANT praysthe Courtacknowledgethe counter-points
                                                              arguedin this

REPLY BRIEF OF APPELLANT TO AMENDED BRIEF OF APPELLEEandgrantthe relief

        in the BRIEF OF APPELLANT andany otherrelief to which the Appellantmay be
requested

entitled.




                                      RespectfullySubmitted,




                                      Alan N. Crotts, Pro Se
                                      19910GrandBluff Grove
                                      Richmond,Texas 77407
                                      Telephone:(281)384-0350




                                     Page8 of 9
                              CERTIFICATE OF SERWCE

      This certifiesthat the undersignedservedthis REPLY BRIEF OF APPELLANT TO

AMENDED BzuEFOF APPELLEEonJESSALYNELIZABETH COLE,Appellee,by sending

it to leadcounselfor Appellee,RAYMOND COLE,at P.O.BOX 375,BAY CITY, TEXAS

77404by CERTIFIEDRETURNRECEIPTMAIL on

                                                          Month/ Dayl Year




                                         Alan N. Crotts, Pro Se




         CERTIFICATE OF',COMPLIAFICEWITH APPELLATE RULE 9.4(i)



     I certifuthatthis documentcontains11695words,asindicatedby the word-countfunction

                      usedto prepareit, andexcludingthe caption,signature,proof of
of the computerprogrerm

service,certification,andcertificateof complianceasprovidedby AppellateRule 9.4(i).




                                         Alan N. Crotts.Pro Se




                                        Page9 of 9